UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): November 7 , 2014 ASIA PACIFIC BOILER CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-176312 N/A (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) Unit 10 & 11, 26th Floor, Lippo Centre, Tower 2, 89 Queensway Admiralty, Hong Kong (Address of principal executive offices) +852-3875-3362 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03 Amendments to Articles of Incorporation Or Bylaws; Change of Year End On November 6, 2014 Asia Pacific Boiler Corp. changed our fiscal year end to December 31, 2014 from July 30. Our company will file a Form 10-K for the period ended December 31, 2014 which will cover the transition period. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 17, 2014 ASIA PACIFIC BOILER CORPORATION By: /s/ Yang Chin Leong Yang Chin Leong (Simon Yang) Chief Financial Officer, Treasurer, Director 3 NTON HIA CERTIFIED PUBLIC ACCOUNTANTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Million Place Investments Limited. We have audited the balance sheets of Million Place Investment Limited as of December 31, 2013 and 2012 and the related statements of operations and comprehensive loss, stockholders' equity and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2013 and 2012 and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States. The financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the financial statements, the Company has incurred an accumulated deficit of $86,953 from inception to December 31, 2013. This raises substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to this matter are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Anton & Chia, LLP August 8, 2014 Newport Beach, CA 4 MILLION PLACE INVESTMENTS LIMITED BALANCE SHEETS As of December 31, 2013 and 2012 December 31, ASSETS 2013 2012 Investment $2,146,899 $2,217,873 TOTAL ASSETS $ 2,146,899 $ 2,217,873 LIABILITIES AND STOCKHOLDERS' EQUITY Other payable $300 $300 TOTAL LIABILITIES 300 300 STOCKHOLDERS' EQUITY Common stock, par value $1.00, 50,000 shares authorized, 10,000 shares issued and outstanding at December 31, 2013 and 2012, respectively. 10,000 10,000 Additional paid in capital 2,223,552 2,223,552 Accumulated deficit (86,953) (15,979) Total Stockholders' Equity 2,146,599 2,217,573 TOTAL LIABILITY AND STOCKHOLDERS' EQUITY $ 2,146,899 $2,217,873 The accompanying notes are an integral part of these financial statements 5 MILLION PLACE INVESTMENTS LIMITED STATEMENTS OF OPERATIONS For the Years Ended December 31, 2013 and 2012 December 31, December 31, 2013 2012 Revenue $ - $ - Cost of revenue - - Gross Profit - - General and Administrative Operating expense - 6,579 Total operating expense - (6,579) Loss from operations Losses on equity method (70,974) (9,400) investment, net Net Loss $ (70,974) $ (15,979) Weighted average number of shares - Basic and Diluted 10,000 10,000 Loss per share - Basic and Diluted $ (7.10) $ (1.60) The accompanying notes are an integral part of these financial statements 6 MILLION PLACE INVESTMENTS LIMITED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY For the Years Ended December 31, 2013 and 2012 Additional Total Common Stock paid-in Accumulated Stockholders' Shares Amount Capital deficit Equity Shares issued for cash 10,000 $10,000 $- $- $10,000 Shareholder contribution - - 2,223,552 - 2,223,552 Net loss - - - (15,979) (15,979) Balance, December 31, 2012 10,000 $10,000 $2,223,552 $(15,979) $ 2,217,573 Net loss - - (70,974) (70,974) Balance, December 31, 2013 10,000 $ 10,000 $2,223,552 $(86,953) $2,146,599 The accompanying notes are as integral part of these financial statements 7 MILLION PLACE INVESTMENTS LIMITED STATEMENTS OF CASH FLOWS For the Years Ended December 31, 2013 and 2012 December 31, 2013 December 31, OPERATING ACTIVITIES Net loss $(70,974) $(15,979) Adjustments to reconcile net loss to net cash used in operating activities Loss on equity method investment 70,974 9,400 Changes in operating assets and liabilities: Accrued liabilities - 300 Net cash used in operating activities - (6,279) FINANCING ACTIVITIES Proceeds from the issuance of common stock 10,000 Contribution from shareholder for equity investment - (3,721) Net cash provided by financing activities - 6,279 Net increase in cash - - Cash at beginning of period - - Cash at end of period $- $- Supplemental Cash Flow Information Shareholder contribution for 49% equity investment $ - $ 2,227,273 The accompanying notes are an integral part of these financial statements 8 MILLION PLACE INVESTMENTS LIMITED NOTES TO FINANCIAL STATEMENTS December 31, 2013 and 2012 NOTE 1 – BUSINESS ORGANISATION AND DESCRIPTION Million Place Investment Limited (the “company”, “we”, or “us”) was incorporated on April 30, 2012 under the laws of the British Virgin Island (BVI) to engage in any lawful corporate undertaking, including but not limited to mergers and acquisitions. On December 1, 2012, the company purchased from Mr. Gong Chin Ong, the President and CEO of the Company, 14.7 million shares at RMB 1.00 per ordinary share in the share capital of this company, Messrs Inner Mongolia Yulong Pump Production Company Limited (Yulong Pump) thus acquiring an equity interest of 49% into Yulong Pump. On July xx, 2014, we entered into and closed a share exchange agreement with Million Place Investments Ltd. and the shareholders of Million Place. Pursuant to the terms of the share exchange agreement, we agreed to acquire all 10,000 of the issued and outstanding shares of Million Place’s common stock in exchange for the issuance by our company of 7,500,000 shares of our common stock to the shareholders of Million Place. As a result of the acquisition, Million Place became our wholly owned subsidiary and we have adopted its business. NOTES 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation The accompanying financial statements have been prepared in accordance with United States generally accepted accounting principles (“U.S. GAAP”). The financial statements and notes are representations of management. The information furnished herein reflects all adjustments (consisting of normal recurring accruals and adjustments) which are, in the opinion of management, necessary to fairly present the operating results for the respective periods. Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires our management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 9 Concentration of risks Inner Mongolia Yulong Pump Production Company Limited transacts all of its business in Renminbi (â€œRMBâ€), which is not freely convertible into foreign currencies. All foreign exchange transactions continue to take place either through the Peopleâ€™s Bank of China (the â€œPBOCâ€) or other banks authorised to buy and sell foreign currencies at the exchange rates quoted by PBOC. Approval of foreign currency payments by the PBOC or other institutions requires submitting a payment application form together with suppliersâ€™ invoices, shipping documents and signed contracts. The value of the RMB is subject to change as a result of central government policies and international economic and political developments affecting supply and demand in the PRC foreign trading system market. Foreign currency exchange rate risk Starting July 21, 2005, the RMB is permitted to fluctuate within a narrow and managed band against a basket of certain foreign currencies. The depreciation of the U.S. dollar against RMB was approximately 2.38% and 2.55% during the years 2012 and 2013 respectively. While the international reaction to the RMB appreciation has generally been positive, there remains significant international pressure to the PRC government to adopt an even more flexible currency policy, which could result in a further and more significant appreciation of the RMB against the U.S. dollar. Foreign currency translation The reporting currency is the U.S. dollars. The functional currency of our major investment in Inner Mongolia Yulong Pump Production Company Limited is in RMB. Cash and cash equivalent Cash and cash equivalents include all cash, deposits in banks and other highly liquid investments with initial maturities of three months or less. As of December 31 2013, and 2012, the company does not have any cash or cash equivalents. Going concern The accompanying financial statements have been prepared assuming that we will continue as a going concern.We have not generated any revenue, have suffered losses from investment since our inception and have an accumulated deficit of $86,953 as of December 31, 2013.The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classifications of liabilities that might be necessary should we be unable to continue our existence. The company's continuation as going concern is dependent on management's ability to develop profitable operations and /or obtain additional financing from its stockholders and /or other third parties. 10 Investments The Company has a 49% interest in Yulong Pump, a pump and boiler production company in Inner Mongolia. We use the equity method to account for investments in Inner Mongolia Yulong Pump and Boiler Production Company Limited; accordingly, the results of operations of Yulong Pump are included in equity in earnings of equity method investees on the Company’s statements of operation. Our net income includes the Company’s proportionate share of the net income or loss of Yulong Pump. Our judgment regarding the level of influence over each equity method investment includes considering key factors such as our ownership interest, representation on the board of directors, participation in policy-making decisions and material intercompany transactions. The carrying value of the Company’s investment in Inner Mongolia Yulong Pump Production Company Limited is stated at historical cost of RMB 14,700,000 ($2,227,273 USD) less its share of loss for Yulong Pump of amount US$86,953 from inception to December 31, 2013. Income Taxes We have implemented provisions of ASC 740, Income Taxes (“ASC740”), which clarifies the accounting and disclosure for uncertain positions, as defined. ASC 740 seeks to reduce the diversity in practice associated with certain aspects of the recognition and measurement related to accounting for income taxes. Deferred tax assets and liabilities are recognized for the future consequences attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Valuation allowances are established when it is more likely than not that some or all of the deferred tax assets will not be realized. We adopted the provisions of ASC 740 and have analysed filing positions in each of the jurisdiction where we are required to file income tax returns, as well as all open tax years in these jurisdictions. We have identified the BVI as our “major” tax jurisdiction. Generally we remain subject to BVI examinations of our income tax returns annually. We believe that our income tax filing positions and deductions will be sustained by an audit and do not anticipate any adjustments that will result in a material change to our financial position. Therefore no reserves for uncertain income tax positions have been recorded pursuant to ASC 740. In addition, we did not record a cumulative effect adjustment related to adoption of ASC 740. Our policy for recording interest and penalties is to record such items as a component of income taxes. NOTE 3 – RECENTLY ISSUED AND ADOPTED ACCOUNTING PRONOUNCEMENTS The Company adopted ASU No.2011-04,”Amendments To Achieve Common Fair Value Management and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”) of Fair Value Management-Topic 820 (ASU 2-11-04)” ASU 2011-04 represents the converged guidance of the Financial Accounting Standards Board (“FASB”) and the International Accounting Standards Board (“IASB”) on fair value measurement. A variety of measures are included in the update intended to either clarify existing fair value measurement requirements ,change particular principles requirements for measuring fair value or for disclosing information about fair value measurements. For many of the requirements, the FASB does not intend to change the application of existing requirements under Accounting Standards Codification (“ASC”) Topic 820. Fair Value Measurements ASU 2011-04 was effective for interim and annual periods beginning after December 31 2011. The adoption of this update did not have a material impact on the financial statements and related disclosures. 11 In February 2013, the FASB issued Accounting Standards Update (“ASU”) 2013-02 “Comprehensive Income (Topic 220)”. Under the amendments in this update, an entity that reports the existence of accumulated other comprehensive income must report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income, and cross-reference other disclosures if the reclassification is to the balance sheet. The amendments are effective prospectively for reporting periods beginning after December 15, 2013. The adoption of ASU 2013-02 by the Company did not have a material impact on the Company’s financial statements. In June 2014, the FASB issued ASU 2014-10, Development Stage Entities (Topic 915): Elimination of Certain Financial Reporting Requirements. ASU 2014-10 eliminates the distinction of a development stage entity and certain related disclosure requirements, including the elimination of inception-to-date information on the statements of operations, cash flows and stockholders' equity. The amendments in ASU 2014-10 will be effective prospectively for annual reporting periods beginning after December 15, 2014, and interim periods within those annual periods, however early adoption is permitted. The Company adopted ASU 2014-10 during the years ended December 31, 2013 and 2012, thereby no longer presenting or disclosing any information required by Topic 915 . NOTE 4 - INVESTMENT The carrying value for the Company’s investment in Inner Mongolia Yulong Pump Production Company Limited is stated at historical cost of $2,227,273 less its share of loss for Yulong Pump of amount $70,974 and $9,400 for the years ended December 31, 2013 and 2012, respectively. NOTE 5 – SHAREHOLDERS’ EQUITY As of December 31, 2013, the Company has authorized to issue a maximum of 50,000 shares of one class with a par value of US $1.00 each. As of December 31, 2013 and 2012, the Company has 10,000 shares issued and outstanding. 12 MILLION PLACE INVESTMENTS LIMITED FINANCIAL STATEMENTS For The Three Months Ended March 31, 2014 13 MILLION PLACE INVESTMENT LIMITED FINANCIAL STATEMENTS INDEX TO FINANCIAL STATEMENTS Balance Sheet as at March 31, 2014 (Unaudited) and December 31, 2013 Statements of Operations
